MEMORANDUM **
Ronald Joselito Pelaez-Catalan, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying his motion to reopen deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Azanor v. Ashcroft, 364 F.3d 1013, 1018 (9th Cir. 2004), and we deny the petition for review.
The IJ did not abuse her discretion by denying the motion to reopen as untimely because the motion was filed over six years after the filing deadline set forth in 8 C.F.R. § 1003.23. See Ekimian v. INS, 303 F.3d 1153, 1156 (9th Cir.2002) (explaining that the filing deadline does not conflict with the adjustment of status provision at section 245(i) of the Immigration and Nationality Act).
*578Because the untimeliness of the motion is dispositive, we do not address PelaezCatalan’s eligibility to adjust his status. Pelaez-Catalan’s remaining contentions are not persuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.